DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sally Schroeder (Reg. No. 73322) on 8/22/2022.

The application has been amended as follows: 

Regarding Claim 1. The claim is amended as follows: 
A computer-implemented method, comprising: 
obtaining, by the computer, a sensory profile comprising a series of sensory aspects correlating to user performance of a user on a task, wherein the sensory aspects are in a range from positive sensory aspects to negative sensory aspects; 
identifying, by the computer, an occurrence of a sensory aspect event affecting the user, wherein the sensory aspect event is identified by a sensory aspect analyzing program, wherein the sensory aspect event is selected from the group consisting of: 
a sound event, a visual event, a touch sensory event, an olfactory event, and a combination thereof; 
receiving, by the computer, data corresponding to the user performance of the task on a user device during the occurrence of the sensory aspect event, wherein the data is received from at least one user interface device of the user device;

determining, by the computer, or a positive sensory aspect event, based on the sensory aspect event, the data corresponding the user performance of the task, and the sensory profile, wherein the sensory profile comprises a predefined mean value representing a threshold of positive sensory effect for the user; 
wherein when the data corresponding to user performance of the task is below the predefined mean value, the sensory aspect event is the negative sensory aspect event;
wherein when the data corresponding to user performance of the task is above the predefined mean value, the sensory aspect event is the positive sensory aspect event;
updating, by the computer, the sensory profile based on the negative sensory aspect event or the positive sensory aspect event 
countering and/or adjusting, by the computer, the sensory aspect event in response to determining the sensory aspect event is the negative sensory aspect event, 
wherein the countering and/or adjusting the sensory aspect event results in a change in the user performance of the task on the user device,

wherein the change is measured by the data received from the at least one user interface device.

Regarding Claim 9. The claim is amended as follows: 
A computer program product for managing sound events utilizing a user sound profile, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
obtaining, by the computer, a sound profile comprising a series of sensory aspects correlating to user performance of a user on a task, wherein the sensory aspects are in a range from positive sensory aspects to negative sensory aspects;
identify, by the computer, an occurrence of a sound event affecting a user performing a task on a user device, wherein the sound event is identified by a sound event analyzing program; 
receive, by the computer, data corresponding to user performance of the task on the user device during the occurrence of the sound event, wherein the data is received from at least one user interface device of the user device; 


determine, by the computer, or a positive sensory aspect event, based on the sound event, the data corresponding the user performance of the task, and the sound profile, wherein the sensory profile comprises a predefined mean value representing a threshold of positive sensory effect for the user;
wherein when the data corresponding to user performance of the task is below the predefined mean value, the sound event is the negative sound event;
wherein when the data corresponding to user performance of the task is above the predefined mean value, the sound event is the positive sound event; and 
counter and/or adjust, by the computer, the sound event in response to determining the sound event is the negative sound event.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 is allowed for disclosing:
determining, by the computer, whether the sensory aspect event is a negative sensory aspect event or a positive sensory aspect event, based on the sensory aspect event, the data corresponding the user performance of the task, and the sensory profile, wherein the sensory profile comprises a predefined mean value representing a threshold of positive sensory effect for the user; 
wherein when the data corresponding to user performance of the task is below the predefined mean value, the sensory aspect event is the negative sensory aspect event;
wherein when the data corresponding to user performance of the task is above the predefined mean value, the sensory aspect event is the positive sensory aspect event.

Mullen (US 20160019813 A1) teaches monitoring an environment for data elements and identifying which data elements have a negative or positive impact on the individual's ability to function, preform, behave (See para[0005], para[0008], and para[0010]). However, Mullen fails to teach wherein when the data corresponding to user performance of the task is above the predefined mean value, the sensory aspect event is the positive sensory aspect event.
Henshall (US 20130297599 A1) teaches tracking a reading speed of a reader while music is playing (See para[0067] – para[0069]). However, Henshall fails to teach wherein when the data corresponding to user performance of the task is above the predefined mean value, the sensory aspect event is the positive sensory aspect event.

Thus, this limitation, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one or ordinary skill in the art.

The independent claim 9 is allowed for disclosing:
determine, by the computer, whether the sound event is a negative sound event or a positive sensory aspect event, based on the sound event, the data corresponding the user performance of the task, and the sound profile, wherein the sensory profile comprises a predefined mean value representing a threshold of positive sensory effect for the user;
wherein when the data corresponding to user performance of the task is below the predefined mean value, the sound event is the negative sound event;
wherein when the data corresponding to user performance of the task is above the predefined mean value, the sound event is the positive sound event.

Mullen (US 20160019813 A1) teaches monitoring an environment for data elements and identifying which data elements have a negative or positive impact on the individual's ability to function, preform, behave (See para[0005], para[0008], and para[0010]). However, Mullen fails to teach wherein when the data corresponding to user performance of the task is above the predefined mean value, the sound event is the positive sound event.
Henshall (US 20130297599 A1) teaches tracking a reading speed of a reader while music is playing (See para[0067] – para[0069]). However, Henshall fails to teach wherein when the data corresponding to user performance of the task is above the predefined mean value, the sound event is the positive sound event.

Thus, this limitation, in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one or ordinary skill in the art.

The dependent claims 2-8 and 10-20 are allowed for depending from the allowed claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863